Citation Nr: 1115844	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Service connection for bilateral hearing loss was granted in the January 2008 rating decision, and an initial 40 percent rating assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has asserted that the degree of his hearing loss is worse than indicated by the assigned evaluation, and thus that a higher rating is warranted.  

To that end, the Veteran's representative asserted in an April 2011 statement that the Veteran continues to believe that his hearing has worsened since his last VA audiology examination in December 2009.  She also points out that the Veteran's hearing acuity declined between his January 2008 and December 2009 VA examinations, and argued that such changes merited an additional examination.  Review of the claims file does not reveal VA treatment records or other evidence that would allow the Board to rate the Veteran's hearing in the period since his December 2009 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  For this reason, a new VA audiology examination is required.

Finally, the examination report should address the effects of the Veteran's hearing loss on his occupational functioning and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


